CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated October 18, 2013 , relating to the financial statements and financial highlights of Templeton Emerging Markets Bond Fund, Templeton Global Bond Fund, Templeton Global Total Return Fund and Templeton International Bond Fund, which appear in the August 31, 2013 Annual Reports to Shareholders of Templeton Income Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PricewaterhouseCoopers LLP San Francisco, California December 26, 2013
